Citation Nr: 1307439	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  12-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to November 1962.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 50 percent rating, effective April 21, 2008 (date of receipt of claim).  

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, a fiduciary has been appointed to manage his affairs.  As the fiduciary has prosecuted the Veteran's appeal, the caption is characterized as shown on the first page of this decision.  38 C.F.R. § 20.301 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as stated herein.  In this regard, the Board observes that such system contains VA treatment records dated through July 2012, which were considered by the RO in the August 2012 statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of sleep disturbance, occasional depression, feeing afraid, nightmares, avoidance of war stimuli, decreased concentration, mild memory impairment, exaggerated startle response, markedly diminished interest or participation in activities, depressed mood, anxiety, suspiciousness, difficulty understanding complex commands, disturbance of motivation and mood, and hypervigilance, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the March 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), a post-service summary of an evaluation at a Vet Center, VA treatment records, and reports of VA psychiatric examinations.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that, in an unrelated claim received in June 2008 it was reported that the Veteran had been treated by a private physician.  However, this apparently was for his service-connected residuals of a missile injury of the chest with pleural thickening and foreign bodies.  Moreover, the RO attempted to obtain those records but the physician's response was that he had provided diagnosis only and not treatment (although there was no identification of what was diagnosed) and that he was forbidden to retain or disseminate the results of his evaluations, although the Veteran had the right to review any evaluation and share the results.  Additionally, the record otherwise makes it clear that he has not received any private psychiatric treatment, although he was seen in the past at a Vet Center in Savannah, Georgia, but this was apparently for the limited purposes of simply documenting that he has PTSD.  Moreover, the record shows that the Veteran has never received either intensive or extended psychiatric treatment at any time by VA or any other source.  The recent VA rating examination noted that he had not had any mental health treatment since February 2011, had not taken any psychiatric medications since June 2010, and his electronic records showed that he was discharged from the mental health outpatient clinic in August 2010.  All of these records are contained in the electronic CAPRI via Virtual VA.  

As to the VA examinations conducted in conjunction with the claim on appeal in July 2008, February 2011, and July 2012, neither the Veteran, his guardian, nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, and addressed the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

The Veteran and his custodian were also provided an opportunity to set forth contentions and testimonial evidence at a hearing but declined to do so.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran was originally granted service connection for PTSD in a March 2011 rating decision.  A 50 percent disability rating was assigned effective April 21, 2008, the original date of the Veteran's service connection claim.  That decision also proposed to find the Veteran incompetent, and this was accomplished in an April 2011 rating decision.  The Veteran appealed the initial rating assigned, contending that the severity of his PTSD warrants a higher rating. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Background

The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Board notes that the Veteran has been afforded a number of VA psychiatric examinations over the years.  In response to his original claim for service connection, the Veteran was first afforded a VA psychiatric examination in July 2008.  

At the July 2008 VA psychiatric examination it was noted that the Veteran continued to be married to his wife of 67 years.  The examiner noted that the Veteran could recall the month and year of his discharge from his more than 20 years of active service, although not the exact day and the examiner observed that the Veteran had an "impressive reservoir of memory."  He related his participation in World War II and the Korean Conflict.  He was anxious to get his wife out of a nursing home.  After military service he had worked as an auto mechanic.  He had numerous bodily aches and pains, for which he took medications but he did not take, because he did not need, medication to help him sleep.  As to whether he took medications for memories that might not be pleasant or any other distressing things, he reported that his wife indicated that he thought about the war all the time, but he reported that he did not mind thinking about it.  

The Veteran reported, as to questioning about sleep disturbance, that he still sometimes fought and kicked too much once in a while.  When asked about disturbing problems or dreams or feeling sad, he report that he did not really have these but sometimes when he watch TV programs of wars, his mind would go back to his experiences.  When gently pressed for additional symptoms, the Veteran did not provide them.  The examiner thus concluded hat the frequency, severity, and duration of psychiatric symptoms was "not applicable."  The Veteran acknowledged that he had a lot of friends and was looking forward to reaching his 90th birthday.  As to social adjustment, the Veteran replied "[j]ust church, that's about all."  He denied any alcohol or drug abuse.  As to activities of daily living, he was a deacon in his church and kept pretty busy.  He denied suicidal ideation or attempts and also denied assaultiveness.  

The examiner reported that no impairment of the Veteran's thought processes or communication was observed.  The Veteran denied any delusions or hallucinations.  His eye contact and his interactions during the interview were lively and enjoyable.  The Veteran's personal hygiene was quite good.  His speech was normal in every sense and he denied having any panic attacks.  When asked about depression, the Veteran replied "[n]o more than regular."  When asked about other symptoms, he reported not having any problems.  When asked about competency, he reported that he was still able to handle his few bills.  

The examiner noted that the Veteran had not been employed in some time and it was felt that he was capable of handling his few financial obligations, possibly with the aid of a local bank.  The examiner advised the Veteran that if he had any discomfort with his past that he should seek help.  There was no Axis I or Axis II diagnoses.  As to the severity of psychosocial stressors, they were none to mild.  His GAF score was 58, which reflected his age and his moderate infirmities.  However, the examiner noted that the claims file had not been available for review.  Subsequently, the examiner filed an addendum after reviewing the claim file and reported that there was no alteration to the report of the evaluation.  

A January 2009 statement from a licensed psychologist of a Vet Center in Savannah, Georgia, reflects that the Veteran was first seen in October 2008, having been referred by a county Veteran's affairs office for a PTSD evaluation.  It was noted that the Veteran had received a Purple Heart for wounds received in the Korean Conflict.  During that conflict, and in World War II, he was exposed to dead and dying people, and was medically evacuated due to gunshot wounds during the Korean Conflict.  The Veteran's current symptoms were consistent with his reported war experiences.  He reported ongoing problems of fighting soldiers in his head and he had a chronic problem with early awakening.  He reported not having had any psychiatric care but, rather, had suffered silently and attempted to move on with his life.  His diagnosis was PTSD and he met the criteria for mild to moderate impairment.  His prognosis for improvement was poor and it was felt that his condition would progressively worsen as his overall health deteriorated.  

In the Veteran's June 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, it was reported that the service-connected disability which prevented the Veteran from securing or following any substantially gainful occupation was his gunshot wound of the chest.  His disability had affected his full-time employment in 1968, which was also when had had last worked full-time and had become too disabled to work.  However, it was also reported that he had worked 40 hours a week from 1974 to 1982 for a municipal utility supply depot.  

A June 2010 VA treatment record reflects symptoms of nightmares, avoidance of war stimuli, decreased concentration, depressed feelings on occasion, and interrupted sleep.  In August 2010, the Veteran noted few thoughts or dreams about Korea.  He noted feeling down at times, but denied feelings of hopelessness and suicidal thoughts.  The Veteran had fair sleep and had some concern for his memory.  Upon mental status examination, the Veteran was alert with fair grooming and hygiene.  He was cooperative and his speech was of a normal rate, volume, and tone.  The Veteran described his mood as "alright" and was noted to have a restricted, but appropriate affect.  The Veteran denied suicidal and homicidal ideation.  There were no hallucinations or delusions, and his thought process was linear.  There was some mild memory impairment, judgment was fair, and insight was poor.  The assessment was presumptive PTSD and Alzheimer's dementia.  A GAF of 35 was assigned.  A September 2010 record shows complaints of nightmares and mild memory loss. 

On VA psychiatric examination in February 2011 the Veteran was evaluated to determine if he had PTSD by the same VA examiner that conducted the July 2008 examination.  It was noted that current VA outpatient treatment (OPT) records reflected no treatment for PTSD.  His hygiene was described as fairly clean.  After initial recall and speech, he rested gently into nods and occasional sleep.  His daughter (and VA guardian) was present and insistent on her father staying alert.  The Veteran reported that his daughter complained of his nodding off all the time, but he was used to it.  The examiner indicated that the Veteran's daughter "wisely" assumed that the Veteran was unable to care for himself.  Also, the Veteran's wife of 70 years had Alzheimer's disease and lived at home with the Veteran and their daughter.  

The Veteran's son, who was also present, reported that a doctor at the Savannah VA facility had reported that the Veteran had depression.  The Veteran confirmed that he sometimes recalled hearing the big guns from his military experiences.  He also remembered mortar fire and how, after he was shot while in Korea, he had held his intestines in his hands.  The Veteran's son also reported that, at times, the Veteran seemed to be afraid.  The Veteran reported that he now got less sleep than when he had been examined in 2008.  His daughter reported that he sometimes semed to roam around the house, and that he had to be observed because he was not all that "sharp anymore."  He would sometimes put his clothes in the dryer rather than in a washer after wetting himself.  When the son and daughter were asked about dementia, they answered hesitantly in the negative.  When the examiner inquired whether anyone had mentioned that the Veteran might have diminished capacity due to old age or lack of circulation of blood to the brain, the son and daughter gave no positive response.  The son, however, felt that the Veteran had PTSD because he seemed to be more depressed and sometimes afraid when he spoke about the war.  

The daughter reported that the Veteran's emotions were not as strong as they had been a few years ago.  He did not sleep as well at night and she felt that this might be because he was afraid to sleep at night.  He wanted to stay awake at night and sleep during the day, pretty much all the time.  The Veteran acknowledged experiencing sadness since his war time experiences.  

The Veteran reported that he had not worked since he retired 30 years ago.  However, the examiner did not inquire whether this was due to PTSD.  The Veteran was still married but communications with his wife were diminished because she had Alzheimer's disease.  As to activities and leisure pursuits, he mostly sat on his porch and, for the most part, just nodded.  He had no history of violence, assaultiveness or suicide attempts.  Impairment of thought processes was not found.  As to communication, he appeared to be sleepy, but when aroused he was quite conversant.  He denied having hallucinations or delusions.  His eye contact was fair, but he was prone to fall into modest somnolence.  

The Veteran was oriented to person, place, time and situation.  His speech was relevant and logical.  Mild memory loss was present but this was felt to be age-appropriate.  Obsessive and ritualistic behavior was not endorsed.  His speech was relevant and logical.  He did not complain of panic attacks, but he did endorse depression.  There was no impairment of his impulse control.  It was felt that he was not competent or capable of handling his finances.  The examiner reported that the Veteran's remissions and capacity for adjustment were nil but that his thought processes and communication were surprisingly positive.  The diagnosis was chronic PTSD, moderate, with a GAF score of 45.  

On VA psychiatric examination in July 2012 it was reported that the Veteran's GAF score was 53.  It was noted that he had more than one psychiatric disorder but that it was not possible to differentiate what symptoms were attributable to each diagnosis.  It was reported that he had symptoms of PTSD and an adjustment disorder with depressed mood, which were similar, each with disturbances of mood and sleep, and were mutually aggravating.  His level of occupational and social impairment was best summarized, as due to all mental disorders, as occupational and social impairment with reduced reliability and productivity.  Differentiation of symptomatology was not possible without a resort to mere speculation.  Since the February 2011 examination, his wife had died (about 4 months ago) and the Veteran reported missing her a lot, after their 71 years of marriage.  His daughter checked in on him daily at his house.  He continued to attend church.  He had not had any mental health treatment since February 2011 and had not taken any psychiatric medications since June 2010.  His electronic records indicated that he was discharged from the mental health outpatient clinic in August 2010.  He continued to have nightmares.  He liked to be around his family and to have visitors.  He enjoyed going out when he was able to do so.  He reported not getting a lot of sleep, but he got enough sleep.  He still has some distress dealing with war-time events.  He was casually dressed and his grooming was fair.  His memory problems appeared to be age-appropriate.  He was surprisingly alert at times and able to converse in detail, but with occasional sleep-like states.  His mood was depressed.  His affect was commensurate.  He had no suicidal or homicidal ideation.  

It was reported that the Veteran's daughter did all of his household chores, cooked, and cleaned his home.  She also reminded him to take his medications and attend doctor's appointments.  She maintained his finances.  He was very sad about the loss of his spouse.  He did not drive.  He still had recurrent and distressing recollections and dreams of his stressors.  He had a markedly diminished interest or participation in significant activities.  He had difficulty concentrating and an exaggerated startle response.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, and disturbance of motivation and mood.  It was felt that he was not capable of managing his financial affairs and it was noted that he did not complete most activities of daily living without assistance of his daughter, who managed his bank accounts and paid his bills.  

It was reported that the Veteran continued to experience nightmares and hypervigilance.  He was experiencing some memory issues that appeared to be age-related.  He had been successful in maintaining healthy family relationships while also struggling with arousal, re-experiencing, and avoidance symptoms as well.  

Analysis

In light of the evidence regarding the Veteran's PTSD, the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with reduced reliability and productivity contemplated by the currently assigned rating of 50 percent.  Although there is evidence that the Veteran has both PTSD and an adjustment disorder, the evidence is clear that there is no means of distinguishing between the impairment due to his service-connected PSD and impairment due to his nonservice-connected adjustment disorder.  Thus, for rating purposes, the Board will consider all psychiatric symptoms and impairment as being due to his service-connected PTSD, with the exception of his well documented mild memory loss which all examiners have concurred is related to the Veteran's aging, i.e., dementia.  See Mittleider v. West, 11 Vet. App. 181 (1998).

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of sleep disturbance, occasional depression, feeing afraid, nightmares, avoidance of war stimuli, decreased concentration, mild memory impairment, exaggerated startle response, markedly diminished interest or participation in activities, depressed mood, anxiety, suspiciousness, difficulty understanding complex commands, disturbance of motivation and mood, and hypervigilance, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.
As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran has never endorsed suicidal thoughts or ideation.  In fact, the evidence demonstrates that he has consistently denied suicidal ideation.  

Additionally, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the VA examinations.  Likewise, VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, such has never been described as illogical, obscure, or irrelevant.  Rather, it has consistently been noted to be normal, relevant, and logical at a normal rate, volume, and tone.  

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he is noted to have feelings of depression on occasion, which have increased during the pendency of the appeal, but has denied panic attacks.  Furthermore, while the Veteran has occasional depression, which has increased as of late, there is no evidence that it is near-continuous or affects his ability to function independently, appropriately, and effectively.  Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, he has consistently denied assaultiveness and had no history of violence.

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records and examination reports dated during the course of the appeal reflect that the Veteran was consistently alert and oriented, with the exception of occasional sleepiness.  The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, in July 2008, it was noted that his hygiene was quite good, he had fair grooming in August 2010, and, in February 2011, it was described as fairly clean.  

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, to include work or a worklike setting, the Board finds that, while he is currently unemployed, such is not the result of his PTSD.  In this regard, in the Veteran's June 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, it was reported that the service-connected disability which prevented the Veteran from securing or following any substantially gainful occupation was his gunshot wound of the chest.  Moreover, in January 2009, the Vet Center psychologist indicated that the Veteran's PTSD resulted in only mild to moderate impairment.  Likewise, the July 2012 VA examiner found that the Veteran's psychiatric disabilities resulted in occupational and social impairment with reduced reliability and productivity, which is consistent with his currently assigned 50 percent rating.  Therefore, the Board finds that the Veteran's PTSD does not result in difficulty in adapting to stressful circumstances.

Regarding the Veteran's ability to establish and maintain effective relationships,  the evidence indicates that he still maintains relationships with his children and friends.  In this regard, at the July 2008 examination, it was noted that he had a lot of friends and was active in his church as a deacon.  Additionally, in February 2011, the Veteran was accompanied to the examination by his son and daughter.  In July 2012, it was observed that the Veteran had been successful in maintaining healthy family relationships.  Moreover, prior to her death, the Veteran had been married to his spouse for 71 years.  Therefore, despite the Veteran's PTSD symptomatology, the Board finds that he is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance, feeing afraid, nightmares, avoidance of war stimuli, decreased concentration, exaggerated startle response, markedly diminished interest or participation in activities, anxiety, suspiciousness, difficulty understanding complex commands, and hypervigilance.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  As noted above, the Veteran has been assigned GAF scores ranging from 35 to 58; however, the 35 was assigned in contemplation of both the Veteran's PTSD and suspected Alzheimer's dementia.  Moreover, two such scores were in the 50 range, indicating moderate impairment.  In this regard, the GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Based on the evidence of record, discussed previously, the Board finds that the Veteran's symptomatology is consistent with the predominately assigned GAF scores in the 50's.  In this regard, such scores represent moderate symptoms, which is in accord with the Veteran's current 50 percent rating.  Moreover, to the extent that lower GAF scores were assigned, the Board finds that such a score is not supported by the evidence of record detailing symptomatology that only results in moderate impairment. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant impairment of thought processes during the appeal period.  Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployable, such is not due solely to his PTSD.  Additionally, the evidence reflects that he had been active in his church, had many friends, and maintains healthy family relationships.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Moreover, to the extent that the Veteran does experience some memory loss, it has been characterized as mild and noted to be consistent with his age.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD and major depressive disorder; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his PTSD symptomatology, as enumerated above.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, however, the Board finds that, while the Veteran is currently unemployed, such is not the result of his PTSD. As indicated previously, in the Veteran's June 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, it was reported that the service-connected disability which prevented the Veteran from securing or following any substantially gainful occupation was his gunshot wound of the chest.  Moreover, in January 2009, the Vet Center psychologist indicated that the Veteran's PTSD resulted in only mild to moderate impairment.  Likewise, the July 2012 VA examiner found that the Veteran's psychiatric disabilities resulted in occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the record and need not be considered further.

As the preponderance of the evidence is against the claim an initial disability rating in excess of 50 percent for PTSD at any time since the original claim for service connection was filed, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


